Exhibit 10.1

FORM OF

DIRECTOR NOMINEE’S INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made as of [ —  ], 2010, between BARNES & NOBLE, INC., a
Delaware corporation (the “Corporation” or the “Indemnifying Party”), and [ — ]
(the “Indemnitee”).

WITNESSETH THAT:

WHEREAS, the Indemnifying Party wishes to indemnify individuals who, at the
request of the Indemnifying Party, stand for election as directors of the
Corporation so as to provide such individuals with the maximum possible
protection available in accordance with applicable law;

NOW THEREFORE, the parties hereto agree as follows:

1. Indemnity. In consideration of the Indemnitee’s agreement to stand for
election, and if elected, to serve, as a director of the Corporation, the
Indemnifying Party hereby agrees to hold the Indemnitee harmless and to
indemnify the Indemnitee from and against any and all expenses, liabilities and
losses reasonably incurred or suffered by the Indemnitee in connection with any
action, suit or proceeding, whether civil, criminal, administrative or
investigative, asserted against, imposed upon, or incurred or suffered by the
Indemnitee (including reasonable attorney’s fees and expenses), directly or
indirectly, resulting from, based upon, arising out of or relating to
(i) serving as a director nominee; (ii) being a “participant in a solicitation”
(as defined in the rules and regulations under the Securities Exchange Act of
1934, as amended) in connection with the Corporation’s solicitation of proxies
for the 2010 annual meeting of stockholders of the Corporation; or (iii) being
otherwise involved in the Corporation’s solicitation of proxies for the 2010
annual meeting of stockholders of the Corporation as a nominee of the
Indemnifying Party (such actions, suits or proceedings, collectively, the
“Covered Actions”; the activities described in clauses (i) through (iii),
collectively, the “Covered Activities”), for so long as he is a candidate for
election (but not a director of the Corporation) (the “Indemnification Period”),
or thereafter with respect to claims relating to the Indemnification Period. The
indemnification and advance payment of expenses as provided by any provision of
this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may be entitled under any provision of law, the Corporation’s Amended
and Restated Certificate of Incorporation or Amended and Restated Bylaws, this
or any other agreement, vote of stockholders or disinterested directors, or
otherwise.

2. Insurance. During the Indemnification Period and thereafter so long as the
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative
(including an action in the right of the Corporation brought by any person other
than the Corporation), by reason of the fact that the Indemnitee was a candidate
for a directorship of the Corporation, the Indemnifying Party may, at its sole
option, obtain insurance policies covering any portion



--------------------------------------------------------------------------------

of the indemnification to be provided to the Indemnitee hereunder. However, the
Indemnifying Party shall not be required to obtain or maintain all or any of
such insurance policies. The Indemnifying Party’s indemnity obligation hereunder
shall not be affected by whether or not the Indemnifying Party obtains or
maintains such insurance, or by the availability or unavailability of such
insurance.

3. Limitations on Additional Indemnity. No indemnity pursuant to this Agreement
shall be paid by the Indemnifying Party:

 

  (a) in respect of any acts or omissions unless undertaken by the Indemnitee in
good faith, not involving any intentional misconduct; and, in the case of any
criminal action or proceeding, the Indemnitee had no reasonable cause to believe
such conduct was unlawful; or

 

  (b) except as provided in paragraph 10 hereof with respect to proceedings to
enforce rights to indemnification, for any expenses, liabilities or losses in
connection with a proceeding (or part thereof) initiated by the Indemnitee
unless such proceeding (or part thereof) was authorized by the Indemnifying
Party.

4. Continuation of Indemnity. All agreements and obligations of the Indemnifying
Party contained herein shall continue during the Indemnification Period and
thereafter so long as the Indemnitee shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including an action in the right of
the Corporation brought by any person other than the Corporation), relating to
Covered Activities during the Indemnification Period.

5. Notification. Promptly after receipt by the Indemnitee of notice of the
commencement of any claim, action, suit or proceeding, the Indemnitee shall, if
a claim in respect thereof is to be made against the Indemnifying Party under
this Agreement, notify the Indemnifying Party of the commencement thereof, but
an omission so to notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to the Indemnitee
otherwise under this Agreement except to the extent that the Indemnifying Party
is actually and materially prejudiced by such failure.

6. Defense of Claim. Subject to the right of the Indemnifying Party to assume
the defense of an action, suit or proceeding to the extent provided below, the
Indemnitee shall be entitled to select his or her own counsel subject to the
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld. In the event that there is more than one defendant in a particular
action and the Indemnifying Party assumes control of the defense of such action
pursuant to this paragraph, the Indemnitee agrees to cooperate with the
Indemnifying Party in the selection of primary defense counsel. With respect to
any action, suit or proceeding:

 

  (a) the Indemnifying Party shall be entitled to participate therein at its own
expense;

 

2



--------------------------------------------------------------------------------

  (b) except as otherwise provided below, to the extent that it may wish, the
Indemnifying Party jointly with any other indemnifying party shall be entitled
to assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee. After notice from the Indemnifying Party to the Indemnitee of its
election to assume the defense thereof, the Indemnifying Party will not be
liable to the Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by the Indemnitee in connection with the defense thereof.
The Indemnitee shall have the right to employ his or her counsel in such action,
suit or proceeding but the fees and expenses of such counsel incurred after
notice from the Indemnifying Party of its assumption of the defense thereof
shall be at the expense of the Indemnitee unless (i) the employment of counsel
by the Indemnitee has been authorized by the Indemnifying Party, (ii) the
Indemnitee shall have reasonably concluded, based on the advice of counsel, that
there may be a conflict of interest between the Indemnifying Party and the
Indemnitee in the conduct of the defense of such action or that there may be one
or more legal defenses available to the Indemnitee that are different from or
additional to those available to other persons, or (iii) the Indemnifying Party
shall not in fact have employed counsel to assume the defense of such action
within a reasonable time, in each of which cases the fees and expenses of
counsel shall be at the expense of the Indemnifying Party. The Indemnifying
Party shall not be entitled to assume the defense of any action, suit or
proceeding as to which the Indemnitee, based on the advice of counsel, shall
have reasonably concluded clause (ii) above applies; and

 

  (c) the Indemnifying Party shall not be liable to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Indemnifying Party shall not settle
any action or claim in any manner that would impose any expense, penalty or
limitation on the Indemnitee, or that would contain any language that could
reasonably be viewed as an acknowledgment of wrongdoing on the Indemnitee’s part
or otherwise detrimental to the Indemnitee’s reputation, without the
Indemnitee’s written consent. Neither the Indemnifying Party nor the Indemnitee
shall unreasonably withhold, condition or delay its or his consent to any
proposed settlement.

7. Advancement and Repayment of Expenses. Subject to the right of the
Indemnifying Party to assume the defense of an action, suit or proceeding to the
extent

 

3



--------------------------------------------------------------------------------

provided in paragraph 6 hereof, expenses reasonably incurred in connection with
any Covered Action shall be paid promptly by the Indemnifying Party in advance
of the final disposition of such action, suit or proceeding upon receipt by the
Indemnifying Party of an undertaking by or on behalf of the Indemnitee to repay
any portion of such amount to which it is ultimately determined that the
Indemnitee was not entitled under this Agreement.

8. Fees and Expenses. The Indemnifying Party agrees to reimburse the Indemnitee,
as promptly as reasonably practicable upon the Indemnitee’s request, for the
Indemnitee’s reasonable and documented out-of-pocket travel and related expenses
incurred by the Indemnitee in connection with his service as a director nominee.

9. Information. The Indemnitee agrees to provide true and complete information
concerning his background and experience as may be requested from time to time
by the Corporation (including, without limitation, all information required
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder to be provided in a proxy statement or other
materials prepared by the Corporation in connection with the Corporation’s
solicitation of proxies for the 2010 annual meeting of stockholders of the
Corporation) and not to omit information that may be material to an
understanding of such background and experience.

10. Enforcement. If a claim under this Agreement is not paid in full by the
Indemnifying Party within sixty days after a written claim has been received by
the Indemnifying Party, the Indemnitee may at any time thereafter bring suit
against the Indemnifying Party to recover the unpaid amount of the claim and, if
successful in whole or in part, the Indemnitee shall also be entitled to be
reimbursed for all expenses actually and reasonably incurred by the Indemnitee
in connection with the prosecution of such claim, including reasonable
attorney’s fees.

11. Severability. If any provision of this Agreement shall be held to be or
shall, in fact, be invalid, inoperative or unenforceable as applied to any
particular case or in any particular jurisdiction, for any reason, such
circumstances shall not have the effect of rendering the provision in question
invalid, inoperative or unenforceable in any other distinguishable case or
jurisdiction, or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to any extent whatsoever. The invalidity,
inoperability or unenforceability of any one or more phrases, sentences, clauses
or sections contained in this Agreement shall not affect any other remaining
part of this Agreement.

12. Governing Law; Binding Effect; Assignment; Amendment or Termination.
(a) This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Delaware.

(b) This Agreement shall be binding upon the Indemnitee and upon the
Indemnifying Party and its successors and assigns, and shall inure to the
benefit of the Indemnitee and his heirs, personal representatives, executors and
administrators, and to the benefit of the Indemnifying Party and its successors
and assigns. Neither this

 

4



--------------------------------------------------------------------------------

Agreement nor any of the rights, interests or obligations hereunder may be
assigned, in whole or in part, by either party without the prior written consent
of the other party.

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in a writing signed by both parties hereto.

13. Venue. The Indemnifying Party and the Indemnitee agree and consent to
personal jurisdiction and venue in any action brought to enforce this Agreement
in state or federal courts located in the State of Delaware and consent to
service of process in any such action by registered mail.

14. Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, if delivered by facsimile transmission with confirmation of receipt, if
delivered by commercial courier and signed for by or on behalf of the party to
whom said notice or other communication shall have been directed, or if mailed
by certified or registered mail with postage prepaid on the third business day
after the date on which it is so mailed:

(a) if to the Indemnitee to

[ name ]

[ address ]

[ address ]

Facsimile: [ — ]

or to other such address as may be furnished to the Indemnifying Party by the
Indemnitee by like notice;

(b) if to the Indemnifying Party to

Bradley A. Feuer, Esq.

Acting General Counsel and Corporate Secretary

Barnes & Noble, Inc.

122 Fifth Avenue

New York, NY 10011

Facsimile: [ REDACTED ]

or to such other address as may be furnished to the Indemnitee by the
Indemnifying Party by like notice.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BARNES & NOBLE, INC.,

by

 

 

  Name:   Title:

 

 

[ INDEMNITEE ]

 

6